NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                              IN THE DISTRICT COURT OF APPEAL
                                              OF FLORIDA
                                              SECOND DISTRICT

YADIAN GUTIERREZ-PINERO,                      )
                                              )
             Appellant,                       )
                                              )
v.                                            )      Case No. 2D17-4312
                                              )
STATE OF FLORIDA,                             )
                                              )
             Appellee.                        )
                                              )

Opinion filed October 11, 2019.

Appeal from the Circuit Court for Charlotte
County; Donald Mason, Judge

Howard L. Dimmig, II, Public Defender,
and Caroline Joan S. Picart, Special
Assistant Public Defender, Bartow, for
Appellant.

Ashley Moody, Attorney General,
Tallahassee, and Cerese Crawford Taylor,
Senior Assistant Attorney General, Tampa,
for Appellee.


PER CURIAM.


             Affirmed.



SILBERMAN, MORRIS, and ROTHSTEIN-YOUAKIM, JJ., Concur.